Citation Nr: 1312639	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the claimed residuals of a broken left leg, to include a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1949 to October 1952.  He had another period of service from July 1956 to July 1961.

In VA Administrative Decisions dated in September 1961, June 2005, and February 2006, the RO determined that the Veteran served honorably from October 1949 to October 1952 and was eligible for VA benefits for that period.

The RO also determined that the Veteran's discharge for the period of service from July 1956 to July 1961 precluded him from receipt of VA benefits based on that period of service.  See 38 C.F.R. § 3.12 (2012).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the RO.

In May 2012, the Veteran submitted a written withdrawal of his request for a Board hearing.  See 38 C.F.R. § 20.704 (2012).

In August 2012, the Board remanded the claim to the RO for further development.  

In the August 2012 remand, the Board noted that, in a June 2010 rating decision, the RO denied the Veteran's claim of service connection for a left knee disorder.

The Board determined that, although the Veteran did not appeal the June 2010 decision, the claimed left knee disorder and the claimed left leg disorder are related for the purpose of adjudication.  As such, the issues are addressed together hereinbelow.  

Additionally, the issues of service connection for the residuals of pneumonia, chronic obstructive pulmonary disease (COPD), a laceration of the right foot, and hallux valgus, were previously on appeal.  However, in a February 2013 rating decision the VA Appeals Management Center (AMC) granted service connection for these conditions.  As the claims were granted in full, the appeal as to those issues has become moot.

The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Therefore, these matters have been resolved and are no longer in appellate status.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the record shows that some of the prior directives from the March 2012 remand were not completed with regard to the claim of service connection for the residuals of a broken left leg, to include a left knee disorder.  

In the August 2012 remand, the Board directed the RO to schedule the Veteran for a VA examination "to ascertain the nature and likely etiology" of the claimed left leg disorder.  The VA examiner was requested to offer an opinion based on his or her medical findings and a review of the claims folder, as to whether it is at least as likely as not that any currently indentified left leg disability was due to an injury or illness as described by the Veteran or another event of incident of his first period of active service.

The Veteran was afforded a VA examination in December 2012.  The VA examiner indicated that the Veteran had a current diagnosis of left knee degenerative joint disease.  He also noted that there was no evidence in the Veteran's service treatment records to support his assertion that he broke his left leg during service.  However, the examiner did not provide the requested etiology opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any left leg disorder, including degenerative joint disease of the left knee that may be present.

Therefore, in an effort to comply with the prior remand, the Board finds that a VA medical opinion is necessary for the purpose of determining the nature and etiology of the claimed left leg disorder.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and non-VA treatment records referable to the claimed left leg disorder.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

The RO should contact the Veteran in order to afford him an opportunity to submit a release with the approximate dates of treatment.  He should also be advised that he may submit copies of any outstanding records himself.  

2.  The RO should return the claims file to the VA examiner who prepared the December 2012 VA examination report (or a suitable substitute if that examiner is unavailable) for the purpose of providing a medical opinion, that is supported by a fully responsive rationale, in order to determine the nature and likely etiology of the claimed left leg disorder.  

The examiner should review the claims folder, the August 2012 remand, and the body of this remand, and note such review in the examination report. 

Following a review of the entire claims folder, the examiner should identify all current left leg disorders.  For each diagnosis identified, the VA examiner should opine as to whether it is at least as likely as not that any current left leg disability is due to any event or injury sustained during the Veteran's initial period of active duty.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


